DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 1, 6, and 7 are objected to because of the following informalities:  
Claim 1, line 16, claim 6, line 14, and claim 7, line 15: "the value of the upper limit motor output” should read -- a value of the upper limit motor output --, for enhanced clarity, since these are the first instances of mentioning this type of value.
Claim 1, lines 29-30, claim 6, line 27, and claim 7, line 28: "the value of the upper limit system output” should read -- a value 
Claim 1, lines 29-30, claim 6, line 27, and claim 7, line 28: "the value of the upper limit system output” should read -- a value of the upper limit system output --, for enhanced clarity, since these are the first instances of mentioning this type of value.
Claim 6, line 7, and claim 7, line 8: "the operation of the internal combustion engine” should read -- an operation of the internal combustion engine --, due to being a first instance of the mention of this type of operation is these base claims, and for consistency with the format of claim 1, lines 11-12.  
Claim 6, line 8, and claim 7, line 9: the limitation "the drive mode” should be -- a drive mode --, since there is no prior generic reference to “a drive mode”, and for consistency with the format of claim 1, line 5.  
Claim Interpretation
The line numbers used in this section in regards to locations in the specification refer to the line numbers of the individual paragraphs.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: first upper limit calculation section … in claims 1 and 5, second upper limit calculation section … in claims 1 and 3, and third upper limit calculation section … in claim 1.

Per paragraph [0007], lines 3-5, of the specification, the first upper limit calculation section, the second upper limit calculation section, and the third upper limit calculation section are individual elements of a control device.  Per paragraph [0072], lines 6-16, the control device may be constructed with dedicated hardware circuits or circuitry to execute the various processes, which would include integrated circuits dedicated to each calculation section function.  Integrated circuits have known structure in the art.  Even if the calculation sections were interpreted as software being executed on a processor, per paragraph [0072], lines 4-6, the software units are necessarily integrated into the processor in order to cause the processor to be functional to execute the claimed processes.  Thus, the software cannot be separated from the combination of the hardware and the software, and the calculation sections have structure as a whole through their integration into the supporting hardware.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oguma et al. (US 2018/0086333; hereinafter Oguma) in view of Ando et al. (US 2014/0297088; hereinafter Ando).
Regarding claim 1, Oguma discloses: 
A control device for a hybrid vehicle, wherein the hybrid vehicle includes a hybrid system including an internal combustion engine and an electric motor as power sources of the hybrid vehicle, the control device comprising: (Fig. 1; para. [0010]; para. [0017]-[0019]; para. [0048]-[0050]; and para. [0057])
a control section configured to (Fig. 1, element 30; para. [0010]; and para. [0034]: Control apparatus (30) performs hybrid engine controls, including drive mode shifting.)
shift a drive mode from a first drive mode to a second drive mode … in which the first drive mode is selected as the drive mode of the hybrid vehicle, (para. [0010]; para. [0017]-[0019]; para. [0035]-[0039]; para. [0048]-[0050]; and para. [0057]: When battery power is sufficient, the vehicle operates in an EV mode (i.e. a first drive mode), but when power of the battery is not sufficient, the drive mode is switched to a series mode of operating the engine (i.e. a second drive mode), which includes a warm-up process as required.)
in the first drive mode, operate the electric motor to drive the hybrid vehicle while the internal combustion engine is stopped, and (para. [0010]; and para. [0035]-[0036]: During an electric drive mode/EV mode (i.e. a first mode), the engine is stopped.)
in the second drive mode, drive the hybrid vehicle while permitting operation of the internal combustion engine; (para. [0010]; para. [0017]-[0019]; para. [0035]-[0039]; para. [0048]-[0050]; and para. [0057]: A second drive mode occurs during which an engine is started when a power demand of the driver exceeds the battery output limit.  A warm-up mode is a part of this second mode, where output of the engine is kept limited during warm-up until a predetermined temperature of a catalyst is reached.)
a first upper limit calculation section configured to calculate an upper limit motor output, which is an upper limit of an output of the electric motor, wherein the upper limit motor output is calculated such that the greater the charge amount of the battery is, the greater the value of the upper limit motor output becomes; (Fig. 2A-2B; Fig. 3A-3C; para. [0010]; and para. [0041]-[0045]: A maximum battery output is determined in reference to a demanded power output, to determine if the battery can support the demanded power.  In Fig. 2A-2B and Fig. 3A-3C, threshold line (Pa) represents a demanded power at which the upper limit power output of the battery no longer meets the demand.  Per para. [0044]-[0045], upper limit power of the battery is lower when battery SoC (i.e. state of charge/charge amount) and battery temperature are lower.  Thus, the opposite is true in that the upper limit of the battery power is higher when SoC/charge amount and temperature are higher, and a threshold value of an upper limit of battery output power is determined accordingly.)
a second upper limit calculation section configured to calculate an upper limit engine output, which is an upper limit of an output of the internal combustion engine, wherein (Fig. 2A-2B; Fig. 3A-3C; para. [0010]; para. [0018]-[0019]; and para. [0046]-[0050]: Since an objective of the hybrid/series/second mode selection is to meet demand power (Pr) when battery power alone is not sufficient, there is a determination of engine power that is required to meet the demand.  Per para. [0019] and para. [0049]-[0050], the upper limit power output of the increased is restricted in a case when a warm-up process is initiated as a part of the hybrid operating mode and is increased when a predetermined temperature of an exhaust catalyst is reached, eventually meeting a demanded power amount.)
the internal combustion engine includes an exhaust passage and a catalyst located in the exhaust passage, and (Fig. 1, elements 22 and 23; and para. [0033])
the upper limit engine output is calculated such that the value of the upper limit engine output is higher when a temperature of the catalyst is within an activation 30/36P 1P20190083US temperature range of the catalyst than when the temperature of the catalyst is out of the activation temperature range; and (Fig. 2A-2B; Fig. 3A-3C; para. [0010]; para. [0018]-[0019]; para. [0040]; and para. [0046]-[0050]: Since an objective of the hybrid/series/second mode selection is to meet demand power (Pr) when battery power alone is not sufficient, there is a determination of engine power that is required to meet the demand.  Per para. [0019] and para. [0049]-[0050], the upper limit power output of the increased is restricted in a case when a warm-up process is initiated as a part of the hybrid operating mode and is increased when a predetermined temperature of an exhaust catalyst is reached, eventually meeting a demanded power amount.  The range during which the upper limit engine output is lower is a temperature range within the starting temperature of the catalyst and the predetermined temperature (Te1) of a sufficiently heated catalyst.  The range during which the upper limit engine output is higher is a temperature range within the predetermined temperature (Te1) of a sufficiently heated catalyst and the physical limitations of the maximum catalyst temperature.)
a third upper limit calculation section configured to calculate an upper limit system output, which is an upper limit of an output of the hybrid system when the first drive mode is selected, wherein the upper limit system output is calculated such that the greater a sum of the upper limit motor output and the upper limit engine output is, the greater the value of the upper limit system output becomes, wherein (Fig. 2A-2B; Fig. 3A-3C; para. [0010]; para. [0018]-[0019]; and para. [0041]-[0050]: Upon determination of a demanded power amount from the hybrid engine when operating in an electric mode (i.e. under threshold (Pa) in Fig. 2A-2B and Fig. 3A-3C), a determination of available power occurs, first considering the upper power limits of the battery system (i.e. the upper limit of the motor output), and then considering a power required from the engine in order to fully meet the demand.  Thus, the upper limit of the system output (i.e. the maximum amount of battery power and the amount of power supplied by the engine, even if at a value of zero) is known at any particular moment of demanded power output and compared to the demand, and adjusted accordingly by adding an engine output in order to meet a demand that exceeds an upper limit motor output.  Further, upon activation of the engine in a scenario in which a catalyst warm-up mode is performed, the upper limit of engine output is restricted, but it increases when a warm-up temperature threshold is met.  This increases the total value of the upper limit system output, and this updated system output is intended to meet the demanded output.  Thus, the upper limits of motor output, engine output, and the combination of the two as an upper limit of the system output are determined and/or known at all times that a demanded power is determined and being met.)
the control section is configured to execute a shifting process when the upper limit system output is lower than or equal to a startup determination output even under a condition in which the charge amount of the battery is greater than the determination charge amount, and (Fig. 3A-3C; [0010]; para. [0017]-[0019]; and para. [0041]-[0050]: The shifting to a catalyst warm-up mode is a part of the shift to a series mode of operating under both battery/motor generator power and engine power.  In this case, the process is not initiated due to low battery charge amount, but rather due to a demanded power that exceeds capabilities of the battery/motor generator system.  While engine power output is restricted during the catalyst warm-up process, the engine startup is still initiated, which is a mode shift to a second drive mode during which the engine is operated.  Further, per Fig. 3A-3C, in region A2, the threshold (Pa) is the startup determination output (i.e. the demanded power level at which engine support is required).  However, the engine is started (i.e. mode shift occurs) as a warm-up mode even when the upper limit system output, which amounts to just the available battery/motor generator system power limit in this state, is still lower than the startup determination output.  This is due to a second threshold (Pb) being set when it is determined that catalyst warm-up is desired, which is a separate threshold to start the engine and enter the warm-up mode, which is different from the initially determined threshold (Pa) that represents a need to start the engine (i.e. the startup determination output) to meet a power demand.)
the shifting process shifts the drive mode to the second drive mode to start the internal combustion engine.  (Fig. 3A-3C; [0010]; para. [0017]-[0019]; and para. [0041]-[0050]:  The second drive mode is state during which the engine is started in combination with the electric power system operating during EV mode.  The catalyst warm-up process activates the engine and is a shift to a second hybrid/series mode, even though the engine is initially restricted during this process.)
Oguma does not disclose:
…
shift a drive mode from a first drive mode to a second drive mode when a charge amount of a battery for the electric motor becomes smaller than or equal to a determination charge amount under a condition in which the first drive mode is selected as the drive mode of the hybrid vehicle,
…
Ando, in the same field of endeavor, teaches:
A control device for a hybrid vehicle, wherein the hybrid vehicle includes a hybrid system including an internal combustion engine and an electric motor as power sources of the hybrid vehicle, the control device comprising: (Fig. 1, element 70; para. [0010]-[0018]; para. [0037]; and para. [0061]-[0062])
a control section configured to (Fig. 1, element 70; para. [0010]-[0018]; para. [0037]; and para. [0061]-[0062]: Control device (70) performs hybrid engine controls through mode switching, including initially switching to a catalyst warm-up mode.)
shift a drive mode from a first drive mode to a second drive mode when a charge amount of a battery for the electric motor becomes smaller than or equal to a determination charge amount under a condition in which the first drive mode is selected as the drive mode of the hybrid vehicle, (para. [0010]-[0018]: The activation of a hybrid running mode, required an initial process of warming-up an exhaust catalyst, is performed in response to a remaining level of an electrical storage device becoming too low.  The second drive mode of a catalyst warm-up process involves combustion engine start-up to support the electrical power supply when the power level becomes too low, as a forced charging operation.)
in the first drive mode, operate the electric motor to drive the hybrid vehicle while the internal combustion engine is stopped, and (para. [0017]: Executing a catalyst warm-up mode as a part of a forced charging operation causes the internal combustion engine to start.  Thus, the engine is stopped during vehicle operation until this point that the battery power supply requires charging support.)
in the second drive mode, drive the hybrid vehicle while permitting operation of the internal combustion engine; (para. [0010]-[0018]:  A shift occurs through a controller to start the engine for power generation, which is initially performed as a catalyst warm-up mode.)
…
a second upper limit calculation section configured to calculate an upper limit engine output, which is an upper limit of an output of the internal combustion engine, wherein (Fig. 7; para. [0014]; and para. [0017]: The upper limit of engine output is determined a result of reduced engine suppression/retardation that occurs during a catalyst warm-up process.  The engine power limit increases as suppression is reduced due to detected increased engine temperature.)
the internal combustion engine includes an exhaust passage and a catalyst located in the exhaust passage, and (para. [0002])
the upper limit engine output is calculated such that the value of the upper limit engine output is higher when a temperature of the catalyst is within an activation 30/36P 1P20190083US temperature … of the catalyst than when the temperature of the catalyst is out of the activation temperature …; and (Fig. 7; para. [0014]; and para. [0017]: The temperature of a catalyst, partially represented by detection of a coolant temperature, causes the upper limit of an engine output to increase as the temperature increases.  This upper limit is determined as a result of a reduced engine suppression/retardation amount, which is affected by both a power demand/demanded load and an exhaust catalyst temperature.  Further, the upper limit value is known in that a demanded load is known, and an amount to reduce the suppression is determined in order for the available engine power (as an upper limit engine output) to be able to meet the demanded power.)
…
…
the shifting process shifts the drive mode to the second drive mode to start the internal combustion engine.  (para. [0010]-[0018]: The engine is started in a transition from an electric mode to a hybrid running mode including the internal combustion engine, when the battery power level becomes too low.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the processes of mode shifting, power output determination, and increasing the temperature of an exhaust catalyst of Oguma with the performing the processes during a battery state of charge being below a determination charge amount of Ando for the benefit of a more robust system by supporting battery charge when it is required to charge a hybrid vehicle battery while not causing disturbances during a case when exhaust catalyst warm-up is required in order for the engine to perform the charging, resulting in a catalyst warm-up process that can effectively support battery charging in addition to supporting the battery supplementing process disclosed by Oguma.  (Ando: [0008]-[0010])
Regarding claim 2, Oguma in view of Ando discloses or teaches:
The control device for a hybrid vehicle according to claim 1, wherein
the hybrid vehicle includes a catalyst heating section, which is configured to increase the temperature of the catalyst, and (Oguma: para. [0040]: A process occurs to heat an exhaust catalyst to a desired temperature.  & Ando: Fig. 7; para. [0070]; and para. [0091]: The engine being controlled to operate at a designated rotation speed is the heating section mechanism for producing the heat necessary for increasing the temperature of the catalyst.)
the control section is configured to (Fig. 1, element 30; para. [0010]; and para. [0034])
execute a catalyst temperature increase process when the upper limit system output becomes lower than or equal to the startup determination output under the condition in which the charge amount of the battery is greater than the determination charge amount, (Oguma: Fig. 3A-3C; [0010]; para. [0017]-[0019]; and para. [0041]-[0050]: The shifting to a catalyst warm-up mode is a part of the shift to a series mode of operating under both battery/motor generator power and engine power.  In this case, the process is not initiated due to low battery charge amount, but rather due to a demanded power that exceeds capabilities of the battery/motor generator system.  While engine power output is restricted during the catalyst warm-up process, the engine startup is still initiated, which is the initiation of a catalyst warm-up process.  Further, per Fig. 3A-3C, in region A2, the threshold (Pa) is the startup determination output (i.e. the demanded power level at which engine support is required).  However, the engine is started (i.e. mode shift occurs) as a warm-up mode even when the upper limit system output, which amounts to just the available battery/motor generator system power limit in this state, is still lower than the startup determination output.  This is due to a second threshold (Pb) being set when it is determined that catalyst warm-up is desired, which is a separate threshold to start the engine and enter the warm-up mode, which is different from the initially determined threshold (Pa) that represents a need to start the engine (i.e. the startup determination output) to meet a power demand.) wherein the catalyst temperature increase process increases the temperature of the catalyst by operating the catalyst heating section, and (Ando: para. [0070]: The engine is operated in a controlled manner in order to increase the temperature of the catalyst.)
execute the shifting process when the upper limit system output becomes lower than or equal to the startup determination output even though the catalyst temperature 31/36P 1P20190083USincrease process is executed.  (Oguma: Fig. 3A-3C; [0010]; para. [0017]-[0019]; and para. [0041]-[0050]: As described above, the catalyst warm-up process is initiated as a shifting process to a hybrid running mode even while the upper limit system output is currently below the initial startup determination output threshold for starting the engine to meet a demanded output, involving a second threshold that determines when startup occurs for the purpose of warming the exhaust catalyst.)
The same motivation as described in claim 1 above for combining Oguma with Ando applies to claim 2, with the additional rationale that the heating mechanism as taught by Ando is a specific method that facilitates a catalyst warm-up process in order to help achieve the abovementioned benefits of combining Ando with Oguma.
  Regarding claim 3, Oguma in view of Ando discloses or teaches:
The control device for a hybrid vehicle according to claim 1, wherein the second upper limit calculation section is configured to increase the upper limit engine output as a temperature of liquid that circulates in the internal combustion engine is increased.  (Ando: Fig. 7; para. [0070]; and para. [0091]: Using coolant temperature as one of the primary means for determining the state of the catalyst temperature, the upper limit of the engine output is increased by reduced output suppression/retardation by an increasing level as coolant temperature increases.)
The same motivation as described in claim 1 above for combining Oguma with Ando applies to claim 3, with the additional rationale that the heating mechanism using a coolant detection method as taught by Ando is a specific method that facilitates a catalyst warm-up process in order to help achieve the abovementioned benefits of combining Ando with Oguma.
Regarding claim 4, Oguma in view of Ando discloses or teaches:
The control device for a hybrid vehicle according to claim 3, wherein
the hybrid vehicle includes an engine heating section, which is configured to increase the temperature of the liquid that circulates in the internal combustion engine, and (Ando: para. [0067]; para. [0070]: The engine being controlled to operate at a controlled level is the heating section mechanism.  Since the engine is operated in this state to warm up the catalyst, and the temperature of the fluid is the metric representing the temperature state of the catalyst, it can be concluded that the controlled operation of the engine is intended also to increase the temperature of the coolant of the engine.  The term “coolant of the engine” is understood in the art to mean a fluid that circulates through the engine as it operates in order to regulate engine temperature.)
the control section is configured to (Oguma: Fig. 1, element 30; para. [0010]; and para. [0034])
execute an engine temperature increase process when the upper limit system output becomes lower than or equal to the startup determination output under the condition in which the charge amount of the battery is greater than the determination charge amount, (Oguma: Fig. 3A-3C; [0010]; para. [0017]-[0019]; and para. [0041]-[0050]: As described in claim 2 above.) wherein the engine temperature increase process increases the temperature of the liquid by operating the engine heating section, and (Ando: para. [0067]; para. [0070]: as described above.)
execute the shifting process when the upper limit system output becomes lower than or equal to the startup determination output even though the engine temperature increase process is executed.  (Oguma: Fig. 3A-3C; [0010]; para. [0017]-[0019]; and para. [0041]-[0050]: As described in claim 2 above.)
The same motivation as described in claim 1 above for combining Oguma with Ando applies to claim 4, with the additional rationale that the heating mechanism using a coolant detection method and a coolant circulation method (via running the engine) as taught by Ando are specific methods that facilitate a catalyst warm-up process in order to help achieve the abovementioned benefits of combining Ando with Oguma.
Regarding claim 6, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding claim 7, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Oguma in view of Ando further discloses or teaches:
A non-transitory computer-readable recording medium storing a program for causing processor to execute a control process of a hybrid vehicle, wherein the hybrid vehicle includes a hybrid system including an internal combustion engine and an electric motor as power sources of the hybrid vehicle, the control process including: (Oguma: Fig. 1; para. [0010]; para. [0017]-[0019]; and para. [0034]-[0035]; para. [0048]-[0050]; and para. [0057]: Particularly, in para. [0034], control apparatus (30) includes storage devices (ROM, RAM, etc.) (i.e. a non-transitory computer-readable recording medium) and a central processing unit (CPU) (i.e. a processor) for the purposes of carrying out the functions of the invention, which requires that instructions be executed on a processor as supported by the storage devices.)
…
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oguma in view of Ando, as applied to claim 1 above, and further in view of Mitsutani et al. (US 2010/0045103; hereinafter Mitsutani).
Regarding claim 5, Oguma in view of Ando discloses or teaches:
The control device for the hybrid vehicle according to claim 1, wherein
the first upper limit calculation section is configured to calculate the upper limit motor output based on a temperature of the battery and … for the electric motor in addition to the charge amount, and (Oguma: Fig. 2A-2B; Fig. 3A-3C; para. [0010]; and para. [0041]-[0045]: As described in claim 1 above.)
the first upper limit calculation section is configured to increase the upper limit 32/36P 1P20190083USmotor output as the temperature of the battery is increased, and … (Oguma: Fig. 2A-2B; Fig. 3A-3C; para. [0010]; and para. [0041]-[0045]: Available power output of the battery is shown to increase in Fig. 2A-2B and Fig. 3A-3C, and para. [0044]-[0045] indicate that the power availability threshold of the battery system is determined according to the battery conditions, including increased output as battery temperature increases.  This is disclosed in terms of the battery output being lower a temperature of the battery is lower, so it is clear that output is higher as battery temperature is higher.)
Oguma in view of Ando does not disclose or teach:
…
the first upper limit calculation section is configured to calculate the upper limit motor output based on a temperature of the battery and a temperature of an inverter circuit for the electric motor in addition to the charge amount, and
the first upper limit calculation section is configured to increase the upper limit32/36P 1P20190083US motor output as the temperature of the battery is increased, and to increase the upper limit motor output as the temperature of the inverter circuit is increased.  
Mitsutani, in the same field of endeavor, teaches:
…
the first upper limit calculation section is configured to calculate the upper limit motor output based on … a temperature of an inverter circuit for the electric motor … (Fig. 4-6; para. [0008]; para. [0051]; para. [0075]; and para. [0084]-[0091]: "TW" represents the temperature of the inverter.  An upper output limit of the motor generator increases with increasing "TW", as a function of increased voltage in correlation with increased inverter temperature, allowing for increased output.  More voltage available from the motor generator means more power is available when applied to a load, based on known physics.  Thus, the increased voltage amounts to an increase in the upper limit motor output through increased output capability.)
the first upper limit calculation section is configured … to increase the upper limit motor output as the temperature of the inverter circuit is increased.  (Fig. 4-6; para. [0008]; para. [0051]; para. [0075]; and para. [0084]-[0091]: As described above.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the calculate the upper limit motor output based on a temperature of the battery … for the electric motor in addition to the charge amount, and the first upper limit calculation section is configured to increase the upper limit 32/36P 1P20190083USmotor output as the temperature of the battery is increased of Oguma in view of Ando with the increase the upper limit motor output as the temperature of the inverter circuit is increased of Mitsutani for the benefit of more robust hybrid engine system by increasing the temperature range over which an inverter can be utilized safely, and consequently increasing the range over which an electric generator that relies on an inverter to draw power from the battery can be utilized in a hybrid system.  (Mitsutani: para. [0020]; and para. [0041]).  The method taught by Mitsutani to step up voltage of the generator as inverter temperature increases, is a specific method that leads to the abovementioned outcome of increased upper limit output of the motor generator, while it simultaneously causes the abovementioned benefit to occur.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Yamaguchi et al. (US 2006/0180362) teaches switching EV mode to catalyst-warm up mode when SoC becomes too low.
Johri et al. (US 2018/0273019) teaches battery power limits are based on battery temperature and SoC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/SZE-HON KONG/Primary Examiner, Art Unit 3661